Citation Nr: 1209558	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased evaluation for the Veteran's neuropathy of the left lower extremity. 

The Veteran testified at a November 2009 hearing before a Decision Review Officer (DRO).  He also testified at a November 2011 hearing before the undersigned at the St. Petersburg RO.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity must be remanded to ensure a complete and current record on appellate review. 

The evaluations assigned for peripheral nerve conditions under the schedular criteria turn to some extent on which nerve is involved.  See 38 C.F.R. § 4.124a (2011).  In the present case, it is unclear from the April 2010 VA examination report which nerve or nerves are affected by the Veteran's peripheral neuropathy of the left lower extremity.  The examination report mentions several nerves in connection with motor and sensory testing, but it is not clear that the examiner found that all of these nerves were actually affected by the Veteran's peripheral neuropathy.  Previous VA examination reports do not contain a discussion of which nerve(s) might be involved.  

The Board also notes that at the November 2011 hearing, the Veteran indicated that his left leg was "at least as bad if not worse" since he was last seen by VA.  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   

Accordingly, on remand, a new VA examination should be performed.  The examiner should identify, to the extent possible, which of the Veteran's nerves are affected by peripheral neuropathy of the left lower extremity.  If more than one nerve is affected, the examiner should identify the nerve which is predominately responsible for the Veteran's symptoms and functional limitations, if it is possible to do so.  The examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy of the left lower extremity is mild, moderate, or severe and provide a complete explanation.

Further, the April 2010 VA examination provides clinical data based on motor and sensory examinations under the designation "right/left."  It is not clear to the Board whether this data pertains to the left extremity, to the right extremity, or both.  On remand, clarification should be obtained from the examiner in this regard. 

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from September 2010 to the present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from September 2010 to the present should be obtained and associated with the file.

2. The examiner who performed the peripheral nerve examination in April 2010 should be asked to clarify whether the clinical findings with regard to motor and sensory examinations pertained to the left extremity, the right extremity, or both. 

3. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving his service-connected peripheral neuropathy of the left lower extremity.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

The examiner should identify, to the extent possible, which of the Veteran's nerves are affected by peripheral neuropathy of the left lower extremity, to include the posterior tibial nerve. If more than one nerve is affected, the examiner should identify the nerve which is predominately responsible for the Veteran's symptoms and functional limitations, if it is possible to do so.  

The examiner should also provide an opinion as to whether the Veteran's peripheral neuropathy of the left lower extremity is mild, moderate, or severe and provide a complete explanation.

Finally, the examiner should discuss all functional impairment resulting from the Veteran's left lower extremity neuropathy, particular with regard to how it affects his employability. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


